Mr. Presiding Justice Thompson delivered the opinion of the court. 2. Judgment, § 82*—when leave to file counter-affidavits denied. Where an affidavit filed by a defendant on a motion to open a judgment by confession and for leave to plead shows a prima facie defense to the merits, it is not error to deny a motion by the plaintiff for leave to file counter-affidavits. 3. Sales, § 282*—when evidence as to parol warranties admissible. In an action on a promissory note given in payment for machinery, held that oral warranties, made by the seller’s agent after the buyer had signed the contract for the purchase and before the seller had approved it, were competent to show that the written contract as signed had been changed. 4. Sales, § 401*—when evidence sufficient to show breach of warranty. In an action on a promissory note given in payment for machinery, evidence held to show a breach of warranty of the age and capacity of the machine.